DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/8/2021 has been entered.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 5, 6, 7, 8, 9, 1 0, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 25, 35, 36, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Higbee (U.S. Publication 2009/0314698) in view of Perless (U.S. Publication 2012/0128500).
Regarding claim 1, Higbee teaches an anti-ragging impeller (paragraph 112 teaches impeller 90 is resistant to ragging); a hub (see paragraph 108 and figures 11a and 11b, hub 91a); elongate blades extending from the hub (blades 92); each one of the blades being formed of sheet metal (paragraph 41 teaches the impeller can be made of stainless steel or cast iron) and having a curved leading edge, a curved trailing edge (see figure 11a, the leading edge proximate item 92 is curved, the trailing edge is curved), and a roll radius (the roll radius is considered the distance between the hub and the bottom most portion of one of the three blades) wherein each one of the blades is oriented with respect to an axis of rotation such that approximates the properties of a helix (paragraph 9 teaches a  helical geometry). Regarding claim 35, Higbee teaches an anti-ragging impeller (paragraph 112 teaches impeller 90 is resistant to ragging); a hub (see paragraph 108 and figures 11a and 11b, hub 91a); an impeller blade coupled to the hub (blades 92); the impeller blade having a trailing edge (right end of item 92) a leading edge (left end of item 92), a roll radius extending between the impeller blade and a roll axis (a radius can be drawn between an axis and the impeller blade), wherein the hub and the impeller blade are configured to rotate about an axis of rotation that extends through the center of the hub (see rotation direction) the axis of rotation and the roll axis do not intersect (a roll axis can be drawn that does not intersect with the axis of rotation which is considered a central axis going through the hub).
Regarding claim 1, Higbee is silent to the trailing edge specifically approximating the properties of a helix. Regarding claim 35, Higbee is silent to the trailing edge having a blade angle at a given radial position R with respect to a horizontal plane and tangent to a cylinder whose radius is at the radial position R and whose center is coincident with the axis of rotation conforms to an angle of a pure helix of a given pitch whose center lies at the axis of rotation at 
Regarding claim 1, Perless teaches a trailing edge from a root to a tip (paragraph 9 teaches a trailing edge where the winglet 106 is located, the winglet is considered the tip, and the root is considered the portion attached to the shaft hub member 103b) that approximates the properties of a helix (paragraph 8 teaches a helical twist of 360 degrees and paragraph 42 teaches a helical scribe line, and a constant rotation angle up the cylinder). Regarding claim 35, Perless teaches the trailing edge having a blade angle at a given radial position R with respect to a horizontal plane and tangent to a cylinder whose radius is at the radial position R and whose center is coincident with the axis of rotation conforms to an angle of a pure helix of a given pitch whose center lies at the axis of rotation at the same radial position R tangent to a second cylinder of radius R with respect to a horizontal plane (paragraph 8 teaches a helical twist of 360 degrees and paragraph 42 teaches a helical scribe line, and a constant rotation angle up the cylinder). Regarding claims 36 and 37, Perless teaches a constant pitch (see paragraph 39 teaches a constant circumferential radius). 
It would have been obvious to one of ordinary skill in the art to modify the shape of the impeller of Higbee with the constant radius shape of Perless in order to better control the degree of turbulence (Perless paragraph 38). Both references are concerned with rotating helical members with fluids and therefore considered in the same field of endeavor.  Regarding claims 6, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 22, 23, and 24, absent any unexpected results, it would have been obvious to one of ordinary skill in the art to change the size of the impeller in order to better control the degree of mixing since it is well settled that it is an obvious matter of design choice to change the general shape or size of a known element in the absence of a disclosed non-obvious advantage associated with the change. Gardner vs. TEC Systems Inc., 

Regarding claim 2, Higbee teaches wherein each one of the blades has a rearward skew (paragraph 86 teaches a skew and the shape of the blade in figures 11a and 11b are considered reading on a rearward skew). 
Regarding claim 3, Higbee teaches wherein each one of the blades has a forward rake (see title which teaches a circular rake, the shape of the blade in figures 11a and 11b are considered reading on a forward rake). 
Regarding claim 5, Higbee teaches wherein the roll radius is defined by a single constant radius (a single radius can be drawn from the hub to the bottom of a blade shown in figures 11a and 11b).
Regarding claim 7, Higbee teaches wherein each one of the blades has a planar root portion (a plane can be drawn between the blades shown in figure 11a and 91b flange).
Regarding claim 20, Higbee teaches wherein the impeller is connected to the hub by fasteners through a root portion of the impeller and a plate (paragraph 40 teaches the use of bolting which would inherently require a surface on the bolt to pass through which is considered reading on a plate). 
Regarding claim 25, Higbee teaches wherein the impeller has an inside curve and an outside curve such that the width of the impeller blade tapers on each end (paragraph 76 teaches a tapering blades from a leading edge to trailing edge as well as a taper from the root edge to the tip edge).

Response to Arguments
Applicant’s Remarks regarding the 35 U.S.C. 112 rejection of claim 35 is considered persuasive in light of the amendment to the claim. The 35 U.S.C. 112 rejection is withdrawn.
Applicant's arguments remarks regarding the trailing edge are considered persuasive. A new ground of rejection is provided. 

Allowable Subject Matter
Claims 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Regarding claim 11, the impeller blade with the combination of the helical trailing edge and the heads of the fasteners being recessed, wherein separate nuts are eliminated is not taught or fairly suggested in the prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628.  The examiner can normally be reached on Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/ANSHU BHATIA/Primary Examiner, Art Unit 1774